ON MOTION FOR REHEARING.
Sutton, J.
It appears from the agreed statement of facts under which this case was tried, among other things, that the old Board of Trustees of Georgia School of Technology made contracts for teaching on a basis of an annual salary payable in twelve equal monthly installments for work beginning in September, 1931, and *607ending in July, 1932, the first payment on the annual salary being in October, 1931, and the last payment on September 1, 1932; that the plaintiff was employed in thé spring of 1931 to teach for the scholastic year, 1931-1932, at a salary of $2000, to be paid in twelve equal monthly installments, and that he entered into the performance of his work in September, 1931, and received his first check in October, 1931; that teaching contracts for the scholastic year, 1931-1932, were upon the basis of paying teachers’ salaries in twelve equal monthly installments, beginning October 1, 1931, for teaching from September to June inclusive; that by the approval of the budget by the Board of Begents on June 3, 1932, the appointment of petitioner as instructor for the scholastic year, 1932-1933, for a salary of $2000 was approved; that plaintiff entered into the performance of his duties as instructor in September, 1932, and on October 1st the treasurer of Georgia School of Technology paid him one twelfth of his stipulated salary, or $166.66, and he continued to draw each month one twelfth of $2000 up to and through July 1, 1933; that plaintiff fully performed his duties as instructor for two scholastic years and his work was entirely satisfactory; that under the terms of the reorganization act of 1931, the Board of Begents assumed all valid and outstanding contracts of the old Board of Trustees of Georgia School of Technologjr, and the contract of employment between Georgia School of Technology and plaintiff for the scholastic year, 1931-1932, was assumed by the latter board; that for two years’ work petitioner-has received the sum of $3666.68, and that if defendant owes him anything it owes him $333.32.
So it will be seen that plaintiff was to be paid the sum of $2000 under his contract with the old board of Georgia School of Technology for his services as an instructor, for work beginning in September, 1931, and ending in June, 1932, and that this contract of employment was assumed by the Board of Begents when it took over the management of Georgia School of Technology under the reorganization act, and that plaintiff fully performed his duties under that contract, and that his work was entirely satisfactory.
The budget for 1932-1933 shows that there was provided for the payment of plaintiff for acting as an instructor for the scholastic year, 1932-1933, the sum of $2000, and under the agreed statement of facts plaintiff fully and satisfactorily performed the duties *608required of Mm under that contract and he entered upon the performance of his duties in September, 1932, and^was paid the sum of $166.66 on October 1, 1932, and the same amount each month thereafter up to July 1, 1933. Plaintiff has been paid ten monthly payments of $166.66 each, aggregating the sum of $1666.68, leaving a balance of $333.32, which the defendant is still due plaintiff. It follows that the judgment in plaintiff’s favor for two months’ salary was authorized by the law and the evidence, and that the trial judge did not err in overruling the motion for new trial, as we have already held. Rehearing denied.